Case 4:20-mj-04790-N/A-BGM Document1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
: . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.

¥.
Santiago Domingo-Sales

YOB: 1980; Citizen of Guatemala ee OF ‘0 4 7 9 0 i J

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

 

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 3,2020, at or near Tucson, in the District of Arizona, Santiago Domingo-Sales, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through Alexandria, Louisiana on April 5, 2017, and without obtaining the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Santiago Domingo-Sales is a citizen of Guatemala. On April 5, 2017, Santiago Domingo-Sales was lawfully denied
admission, excluded, deported and removed from the United States through Alexandria, Louisiana. On August
3,2020, agents found Santiago Domingo-Sales in the United States at or near Tucson, Arizona, without the proper
immigration documents. Santiago Domingo-Sales did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

true and correct to the best of my knowledge.
LMG2/AIC
AUTHORIZED AUSA /s/ Liza Granoff

OFFICIAL TITLE
Border Patrol Agent

Andrew J. Carpenter

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE DATE

i . G G 0 August 3, 2020
iL J

 

 

See Federal rules of Criminal Procedure Rates 3, 4.1, and 54

 

 
